DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 6, and 33 are objected to because of the following informalities:  The “if” makes the claims indefinite.  Further, it is recommended to avoid the language “such that”.  Appropriate correction is required.

 35 USC § 112(f)
CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 7, 19, and 28: The claim 7 recite the limitations “configured to” with generic place holder interface coupled with function transmit and receive respectively.  The Claim 19 recite the limitations “configured to” with generic place holder interface coupled with function receive and transmit respectively.  The Claim 28 recite the limitations “configured to” with generic place holders interface, and unit respectively coupled with function receive and generate respectively.  These limitations invoke 35 U.S.C. 112(f).
Per review of specifications it appears Fig. 3, [0062]-[0063] element 310 is output interface, [0062]-[0064] the element 320 is input interface, [0057], [0065] element 330 is control unit.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 7, 19, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per review of specifications it appears Fig. 3, [0062]-[0063] element 310 is output interface, [0062]-[0064] the element 320 is input interface, [0057], [0065] element 330 is control unit.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 7, 19, and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Per review of specifications it appears Fig. 3, [0062]-[0063] element 310 is output interface, [0062]-[0064] the element 320 is input interface, [0057], [0065] element 330 is control unit.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-3, 7, 17-19, 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorin Panaitopol, (Pub. No.: US 2016/0057761 A1).

Regarding Claim 1,	 (Currently Amended) Panaitopol discloses a method of wireless device-to-device, D2D, communication involving direct transmission of data from a first wireless device to a second wireless device and transmission from the second wireless device of feedback data indicating at least one quality of the direct transmission of data received in the second wireless device, the method being performed by a radio access network node, and the method comprising: (Panaitopol, Abstract, Figs. 9-11, [0181]-[0183] UE1 902, 1002 and 1102 respectively, second or another UEs (UE2) 904, 1004, 1104,  D2D link, first eNodeB (eNB1) 906, 1006, and 1106, second eNodeB (eNB2) 1008, Panaitopol is the most relevant reference relates to D2D communication between first wireless terminal (UE) and second wireless terminal (UE).  The devices, being arranged to provide the delivery of link-quality parameter information from at least one of the two terminal devices to the network for communications interaction by the network with communication between the two terminals (UEs) in direct communication.  Fig. 9 illustrates Intra-Cell D2D link, Fig. 10 illustrates Inter-Cell D2D link, whereas Fig. 11 illustrates out-of-coverage D2D link.)
controlling the direct transmission of data by means of using downlink control information to the first and second wireless devices; and (Panaitopol, Fig. 20, [0228], the BS (eNodeB or NodeB) controls the direct transmission of data using DCI.  Fig. 20 is a schematic representation of a network node (eNB), a communication control module 2007 is for communication with UE, D2D other or eNB etc., and a control module 2009 to control Tx and Rx parameters for D2D UE)
(Panaitopol, UEs report quality statistics (e.g. power, retransmission, PER, BLER, RSRP and RSRQ) to the eNB.  This is considered to be the feedback data)
 
Regarding Claim 2,	 (Currently Amended) Panaitopol discloses the method according to claim 1, comprising: 
generating the downlink control information in response to the feedback data. (Panaitopol, Abstract, Fig. 9, [0181]-[0183], As the UEs report statistics or feedback, the eNB creates or generates downlink control information to communicate with the UEs)

Regarding Claim 3,	 (Currently Amended) Panaitopol discloses the method according to claim 2, further comprising: 
assigning a feedback path for the feedback data from the second wireless device; and   (Panaitopol, Abstract, Fig. 9, [0181]-[0183], the eNB or BS assigns the feedback path to the second wireless device (UE))
sending to the second wireless device downlink control information specifying the assigned feedback path. (Panaitopol, Abstract, Fig. 9, [0181]-[0183], the eNB or BS further specifies the assigned feedback path)

Regarding Claim 7,	 (Currently Amended) Panaitopol discloses a radio access network node for wireless device-to- device, D2D, communication involving direct transmission of data from a first wireless device to a second wireless device and (Panaitopol, Abstract, Figs. 9-11, [0181]-[0183] UE1 902, 1002 and 1102 respectively, second or another UEs (UE2) 904, 1004, 1104,  D2D link, first eNodeB (eNB1) 906, 1006, and 1106, second eNodeB (eNB2) 1008, Panaitopol is the most relevant reference relates to D2D communication between first wireless terminal (UE) and second wireless terminal (UE).  The devices, being arranged to provide the delivery of link-quality parameter information from at least one of the two terminal devices to the network for communications interaction by the network with communication between the two terminals (UEs) in direct communication.  Fig. 9 illustrates Intra-Cell D2D link, Fig. 10 illustrates Inter-Cell D2D link, whereas Fig. 11 illustrates out-of-coverage D2D link.)
 a wireless output interface configured to transmit downlink control information to the first and second wireless devices, the downlink control information controlling the direct transmission of data; and (Panaitopol, Panaitopol discloses about interface through various paragraphs and figures: [0025] 3GPP air interface, Fig. 4, [0064], and [0195] X2-interface, Fig. 20, [0228] network interface 2003, Fig. 16, [0194] interface 1612  Figs. 18-20, [226]-[0228] user Interface 1803, 1903 and 2003 respectively, Abstract, Figs. 9-11, [0181]-[0183])
a wireless input interface configured to receive the feedback data in the radio access network node. (Panaitopol, Panaitopol discloses about interface through various paragraphs and figures: [0025] 3GPP air interface, Fig. 4, [0064], and [0195] X2-interface, Fig. 20, [0228] network interface 2003, Fig. 16, [0194] interface 1612  Figs. 18-20, [226]-[0228] user Interface 1803, 1903 and 2003 respectively, Abstract, Figs. 9-11, [0181]-[0183])
 
Claims 8 -16.	 (Cancelled).  

Regarding Claim 17,	 (Currently Amended) Panaitopol discloses a method of wireless device-to-device, D2D, communication involving direct transmission of data from a first wireless device to a second wireless device and transmission from the second wireless device of feedback data indicating at least one quality of the direct transmission of data received in the second wireless device, the method being performed by the first wireless device and, the method comprising: (Panaitopol, Abstract, Figs. 9-11, [0181]-[0183] UE1 902, 1002 and 1102 respectively, second or another UEs (UE2) 904, 1004, 1104,  D2D link, first eNodeB (eNB1) 906, 1006, and 1106, second eNodeB (eNB2) 1008, Panaitopol is the most relevant reference relates to D2D communication between first wireless terminal (UE) and second wireless terminal (UE).  The devices, being arranged to provide the delivery of link-quality parameter information from at least one of the two terminal devices to the network for communications interaction by the network with communication between the two terminals (UEs) in direct communication.  Fig. 9 illustrates Intra-Cell D2D link, Fig. 10 illustrates Inter-Cell D2D link, whereas Fig. 11 illustrates out-of-coverage D2D link.)
(Panaitopol, Abstract, A wireless device has a transceiver which has a receiver and transmitter and performs receiving and transmitting functionality respectively. Various passages thoughout the reference discloses about receiving. Figs. 9-11, [0181]-[0183])
 transmitting data directly to the second wireless device in accordance with the downlink control information.  (Panaitopol, Abstract, A wireless device has a transceiver which has a receiver and transmitter and performs receiving and transmitting functionality respectively. Various passages thoughout the reference discloses about transmitting. Figs. 9-11, [0181]-[0183])

Regarding Claim 18,	 (Currently Amended) Panaitopol discloses the method according to claim 17, further comprising: 
receiving, from the radio access network node, downlink control information specifying an assigned feedback path for the feedback data, which assigned feedback path involves forwarding feedback data received from the second wireless device to the radio access network node, (Panaitopol, Abstract, A wireless device has a transceiver which has a receiver and transmitter and performs receiving and transmitting functionality respectively. Various passages thoughout the reference discloses about receiving. Figs. 9-11, [0181]-[0183])
receiving the feedback data in the first wireless device; and (Panaitopol, Abstract, A wireless device has a transceiver which has a receiver and transmitter and performs receiving and transmitting functionality respectively. Figs. 9-11, [0181]-[0183])
 forwarding the feedback data to the radio access network node along the assigned feedback path. (Panaitopol, Abstract, A wireless device has a transceiver which has a receiver and transmitter and performs receiving and transmitting functionality respectively. Various passages throughout the reference disclose about transmitting. Forwarding is being interpreted as transmitting or sending.  Figs. 9-11, [0181]-[0183])
  
Regarding Claim 19,	 (Currently Amended) Panaitopol discloses a first wireless device for wireless device-to-device, D2D, communication involving direct transmission of data from a first wireless device to a second wireless device and transmission from the second wireless device of feedback data indicating at least one quality of the direct transmission of data  received in the second wireless device, the first wireless device and comprising: (Panaitopol, Abstract, Figs. 9-11, [0181]-[0183] UE1 902, 1002 and 1102 respectively, second or another UEs (UE2) 904, 1004, 1104,  D2D link, first eNodeB (eNB1) 906, 1006, and 1106, second eNodeB (eNB2) 1008, Panaitopol is the most relevant reference relates to D2D communication between first wireless terminal (UE) and second wireless terminal (UE).  The devices, being arranged to provide the delivery of link-quality parameter information from at least one of the two terminal devices to the network for communications interaction by the network with communication between the two terminals (UEs) in direct communication.  Fig. 9 illustrates Intra-Cell D2D link, Fig. 10 illustrates Inter-Cell D2D link, whereas Fig. 11 illustrates out-of-coverage D2D link.)
a wireless input interface configured to receive from a radio access network node  downlink control information relating to the direct transmission of data from the first wireless device to a second wireless device; and (Panaitopol, Panaitopol discloses about interface through various paragraphs and figures: [0025] 3GPP air interface, Fig. 4, [0064], and [0195] X2-interface, Fig. 20, [0228] network interface 2003, Fig. 16, [0194] interface 1612  Figs. 18-20, [226]-[0228] user Interface 1803, 1903 and 2003 respectively, Abstract, Figs. 9-11, [0181]-[0183])
a wireless output interface configured to transmit data directly to the second wireless device in accordance with the downlink control information. (Panaitopol, Panaitopol discloses about interface through various paragraphs and figures: [0025] 3GPP air interface, Fig. 4, [0064], and [0195] X2-interface, Fig. 20, [0228] network interface 2003, Fig. 16, [0194] interface 1612  Figs. 18-20, [226]-[0228] user Interface 1803, 1903 and 2003 respectively, Abstract, Figs. 9-11, [0181]-[0183])
 
Claims 20 - 23.	 (Cancelled).  

Regarding Claim 24,	 (Currently Amended) Panaitopol discloses a method of wireless device-to-device, D2D, communication involving direct transmission of data from a first wireless device to a second wireless device and transmission from the second wireless device of feedback data indicating at least one quality of the direct (Panaitopol, Abstract, Figs. 9-11, [0181]-[0183] UE1 902, 1002 and 1102 respectively, second or another UEs (UE2) 904, 1004, 1104,  D2D link, first eNodeB (eNB1) 906, 1006, and 1106, second eNodeB (eNB2) 1008, Panaitopol is the most relevant reference relates to D2D communication between first wireless terminal (UE) and second wireless terminal (UE).  The devices, being arranged to provide the delivery of link-quality parameter information from at least one of the two terminal devices to the network for communications interaction by the network with communication between the two terminals (UEs) in direct communication.  Fig. 9 illustrates Intra-Cell D2D link, Fig. 10 illustrates Inter-Cell D2D link, whereas Fig. 11 illustrates out-of-coverage D2D link.)
receiving, from a radio access network node, downlink control information relating to the direct transmission of data from the first wireless device to the second wireless device, (Panaitopol, Abstract, A wireless device has a transceiver which has a receiver and transmitter and performs receiving and transmitting functionality respectively. Various passages thoughout the reference discloses about receiving. Figs. 9-11, [0181]-[0183])
receiving data directly from the first wireless device in accordance with the downlink control information, and (Panaitopol, Abstract, A wireless device has a transceiver which has a receiver and transmitter and performs receiving and transmitting functionality respectively. Various passages thoughout the reference discloses about receiving. Figs. 9-11, [0181]-[0183])
(Panaitopol, UEs report quality statistics (e.g. power, retransmission, PER, BLER, RSRP and RSRQ) to the eNB.  This is considered to be the feedback data)
  
Regarding Claim 25,	 (Currently Amended) Panaitopol discloses the method according to claim 24, further comprising: 
receiving from the radio access network node downlink control information specifying an assigned feedback path for the feedback data to the radio access network node; and (Panaitopol, Abstract, A wireless device has a transceiver which has a receiver and transmitter and performs receiving and transmitting functionality respectively. Various passages thoughout the reference discloses about receiving. Figs. 9-11, [0181]-[0183])
transmitting the feedback data along the assigned feedback path.  (Panaitopol, Abstract, A wireless device has a transceiver which has a receiver and transmitter and performs receiving and transmitting functionality respectively. Various passages thoughout the reference discloses about transmitting. Figs. 9-11, [0181]-[0183])
  
Regarding Claim 26,	 (Currently Amended) Panaitopol discloses the method according to claim 25, wherein the feedback path involves forwarding the feedback data over at least one radio access network node different from said the radio access network node to said the radio access network node.  (Panaitopol, UEs report quality statistics (e.g. power, retransmission, PER, BLER, RSRP and RSRQ) to the eNB.  This is considered to be the feedback data.  Forwarding is being interpreted as transmitting/sending)

Regarding Claim 27,	 (Currently Amended) Panaitopol discloses the method according to claim 25, wherein the feedback path involves forwarding the feedback data over the first wireless device to said radio access network node. (Panaitopol, UEs report quality statistics (e.g. power, retransmission, PER, BLER, RSRP and RSRQ) to the eNB.  This is considered to be the feedback data.  Forwarding is being interpreted as transmitting/sending.  Forwarding is interpreted as transmitting/sending.  Wireless device is UE whereas radio access network node is BS (eNB/NodeB))

 Regarding Claim 28,	(Currently Amended) Panaitopol discloses a second wireless device for wireless device-to- device, D2D, communication involving direct transmission of data from a first wireless device to the second wireless device and transmission from the second wireless device of feedback data indicating at least one quality of the direct transmission of data received in the second wireless device, the second wireless device and comprising: (Panaitopol, Abstract, Figs. 9-11, [0181]-[0183] UE1 902, 1002 and 1102 respectively, second or another UEs (UE2) 904, 1004, 1104,  D2D link, first eNodeB (eNB1) 906, 1006, and 1106, second eNodeB (eNB2) 1008, Panaitopol is the most relevant reference relates to D2D communication between first wireless terminal (UE) and second wireless terminal (UE).  The devices, being arranged to provide the delivery of link-quality parameter information from at least one of the two terminal devices to the network for communications interaction by the network with communication between the two terminals (UEs) in direct communication.  Fig. 9 illustrates Intra-Cell D2D link, Fig. 10 illustrates Inter-Cell D2D link, whereas Fig. 11 illustrates out-of-coverage D2D link.)
a wireless input interface configured to: (Panaitopol, Panaitopol discloses about interface through various paragraphs and figures: [0025] 3GPP air interface, Fig. 4, [0064], and [0195] X2-interface, Fig. 20, [0228] network interface 2003, Fig. 16, [0194] interface 1612, Figs. 18-20, [226]-[0228] user Interface 1803, 1903 and 2003 respectively, Abstract, Figs. 9-11, [0181]-[0183])
 receive, from a radio access network node, downlink control information relating to the direct transmission of data from the first wireless device to the second wireless device; and (Panaitopol, Abstract, A wireless device has a transceiver which has a receiver and transmitter and performs receiving/receive and transmitting/transmit functionality respectively. Various passages thoughout the reference discloses about transmitting. Figs. 9-11, [0181]-[0183])
receive data directly from the first wireless device in accordance with the downlink control information, and (Panaitopol, Abstract, A wireless device has a transceiver which has a receiver and transmitter and performs receiving and transmitting functionality respectively. Various passages thoughout the reference discloses about transmitting. Figs. 9-11, [0181]-[0183])
a control unit configured to generate feedback data in response to the received data.  (Panaitopol, Fig. 20, [0228], the BS (eNodeB or NodeB) controls the direct transmission of data using DCI.  Fig. 20 is a schematic representation of a network node (eNB), a communication control module 2007 is for communication with UE, D2D other or eNB etc., and a control module 2009 to control Tx and Rx parameters for D2D UE)


Claims 29 - 32.	 (Cancelled). 
 
Regarding Claim 34,	 (New) Panaitopol discloses the method according to claim 26, wherein the feedback path involves forwarding the feedback data over the first wireless device to the radio access network node.   (Panaitopol, UEs report quality statistics (e.g. power, retransmission, PER, BLER, RSRP and RSRQ) to the eNB.  This is considered to be the feedback data.  Forwarding is interpreted as transmitting/sending.  Wireless device is UE.  The radio access node is BS (eNB/NodeB), Abstract, Figs. 9-11, [0181]-[0183])

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 4-6, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dorin Panaitopol, (Pub. No.: US 2016/0057761 A1), in view of Kourgi et al., (Pub. No.: US 2012/0237086 A1).

Regarding Claim 4,	 (Currently Amended) Panaitopol discloses the method according to claim 3, further comprising: 
assigning the feedback path for the feedback data from the second wireless device.  (Panaitopol, Abstract, Fig. 9, [0181]-[0183], the eNB or BS assigns the feedback path to the second wireless device (UE)
Panaitopol does not explicitly disclose following:
deriving a velocity vector based on at least two position measurements for each of the first and second wireless devices and a time elapsed between said at least two 
However, Kourgi in combination with Panaitopol disclose following:
deriving a velocity vector based on at least two position measurements for each of the first and second wireless devices and a time elapsed between said at least two position measurements, the velocity vector representing a relative velocity between the first and second wireless devices, and based on the velocity vector; and (Kourgi, paragraphs [0018], [0021]  [0025], velocity vector/based on velocity vector, [0026]-[0027], and [0085] magnitude of velocity vector, Fig. 1, [0052], and [0054], and [0069] based on a motion velocity vector/motion velocity vector based)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Panaitopol prior to the effective filing date of an application of the claimed invention with that of Kourgi so that deriving a velocity vector based on at least two position measurements for each of the first and second wireless devices and a time elapsed between said at least two position measurements, the velocity vector representing a relative velocity between the first and second wireless devices, and based on the velocity vector.  The motivation to combine the teachings of Kourgi would include the teachings on velocity vector/magnitude of the velocity vector. Further, it would enable monitoring and tracing of wireless devices. (Kourgi, Abstract) 

Regarding Claim 5,	 (Currently Amended) The combination of Panaitopol, and Kourgi disclose the method according to claim 4, wherein the feedback path for the (Panaitopol, Abstract, Figs. 9-11, [0181]-[0183]) 

Regarding Claim 6,	 (Currently Amended) The combination of Panaitopol, and Kourgi disclose the method according to claim 4, comprising: 
determining a magnitude of the velocity vector, and if the magnitude of the velocity vector exceeds a threshold value: (Kourgi, paragraphs [0018], [0021], [0025], velocity vector/based on velocity vector, [0026]-[0027], and [0085] magnitude of velocity vector, Fig. 1, [0052], and [0054], and [0069] based on a motion velocity vector/motion velocity vector based)
assigning the feedback path for the feedback data such that the feedback path includes the radio access network node to which the second wireless device is connected.  (Panaitopol, Abstract, Fig. 9, [0181]-[0183], the eNB or BS assigns the feedback path to the second wireless device (UE))

Regarding Claim 33,	 (New) The combination of Panaitopol, and Kourgi disclose the method according to claim 5, comprising:
 determining a magnitude of the velocity vector, and if the magnitude of the velocity vector exceeds a threshold value: (Kourgi, paragraphs [0018], [0021] [0025], velocity vector/based on velocity vector, [0026]-[0027], and [0085] magnitude of velocity vector, Fig. 1, [0052], and [0054], and [0069] based on a motion velocity vector/motion velocity vector based)
(Panaitopol, Abstract, Fig. 9, [0181]-[0183], the eNB or BS assigns the feedback path to the second wireless device (UE))
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	3GPP TSG-RAN WG1 Meeting #73, Fukuoka, Japan, 20th-24th May 2013, R1-132188, Agenda Item: 6.2.7.4, Source: InterDigital, Title: D2D Communication in LTE.
(b)	3GPP TSG RAN WG1 Meeting #77, Seoul, Korea, 19th May-23rd May 2014, R1-142293, Agenda Item: 6.2.5.2.2, Source: Institute of Information Industry (III), Title: Resource allocation scheme for in-coverage D2D communication to support Mode 1 and Mode 2.
(c)	Tong et al., (Pub. No.: US 2019/0187269 A1), True Velocity Vector Estimation Using V2X.
(d)	Tirer et al., (Pub. No.: US 2020/0094846 A1)
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4086.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463